DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 3, 4 and 18-20; and added new claim 21 in the amendment filed on 12/20/2021. Claims 1-21 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 12/20/2021 with respect to claims 1-21 have been fully considered and are persuasive. The rejection of the claims in the last office action has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claims: Please, replace the claim 21 with the amended claim 21 as below.

 of claim 1, wherein the updated data artefacts are saved to, or the data artefacts or metadata artefacts are retrieved from, a persistency layer.

Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After further conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“with a metadata decorator framework, receiving a command to update one or more data artefacts with one or more metadata artefacts, wherein a given metadata artefact of the one or more metadata artefacts comprises one or more syntax elements processable by the metadata decorator framework;
	retrieving the one or more data artefacts;
	retrieving the one or more metadata artefacts;
	updating the one or more data artefacts according to one or more metadata indicators specified by the one or more metadata artefacts, the one or more metadata indicators comprising at least a portion of the one or more syntax elements, to provide one or more updated data artefacts; and
	saving the one or more updated data artefacts”, as recited in the independent claim 1; and
	“with a metadata decorator framework, receiving a command to update one or more data artefacts with one or more metadata artefacts, wherein a given metadata artefact of the one or more metadata artefacts comprises one or more syntax elements processable by the metadata decorator framework;
	retrieving the one or more data artefacts;
	retrieving the one or more metadata artefacts;
	updating the one or more data artefacts according to one or more annotations specified by the one or more metadata artefacts, the one or more annotations comprising at least a portion of the one or more syntax elements, to provide one or more updated data artefacts; and
	saving the one or more updated data artefacts”, as recited in the independent claims 19 and 20.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/21/2022